J-S71043-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

TERRELL LEWIS

                             Appellant                No. 3015 EDA 2014


             Appeal from the Judgment of Sentence March 18, 2014
     in the Court of Common Pleas of Philadelphia County Criminal Division
                       at No(s): CP-51-CR-0007658-2012

BEFORE: BOWES, PANELLA, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                    FILED NOVEMBER 16, 2016

        Appellant, Terrell Lewis, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas following his non-

negotiated guilty plea to two counts of robbery, two counts of possession of

firearm prohibited, and one count of possession of an instrument of crime.

Appellant challenges the discretionary aspects of his sentence.    We quash

this appeal and remand for further proceedings.

        This case stems from two separate cases: CP-51-CR-0008672 (“Case

1”) and CP-51-CR-0007658-2012 (“Case 2”).           After Appellant entered a

consolidated guilty plea, the trial court sentenced him on March 18, 2014.

On March 25, 2014, Appellant filed a pro se motion for reconsideration for

both cases. Thereafter, two separate counsel, each representing Appellant


*
    Former Justice specially assigned to the Superior Court.
J-S71043-16


on   the   respective   cases,   each   filed   individual,   timely    motions   for

reconsideration. On March 27, 2014, the trial court summarily denied the

counseled motion for reconsideration filed in Case 1. The trial court never

ruled on the other counseled reconsideration motion filed in Case 2.              The

court indicated that it had never received the motion.                 Trial Ct. Op.,

1/19/15, at 2.    Appellant’s counsel on Case 2 filed the instant notice of

appeal on June 27, 2014. Appellant’s counsel on Case 1 did not file a direct

appeal.

      As a prefatory matter, we examine this Court’s jurisdiction. Although

not raised by the parties, it is well settled that this Court may raise

questions affecting our jurisdiction sua sponte. Commonwealth v. Green,

862 A.2d 613, 615 (Pa. Super. 2004) (en banc). This Court’s jurisdiction is

triggered once an order becomes final.          Commonwealth v. Rojas, 874
A.2d 638, 642 (Pa. Super. 2005). In criminal cases, a direct appeal may be

filed within thirty days of a judgment of sentence becoming final.                Id.

(citation omitted). A judgment of sentence does not become final until the

resolution of any post-sentence motions. Commonwealth v. Borrero, 692
A.2d 158, 159 (Pa. Super. 1997). Once a post-sentence motion is filed, the

trial court has 120 days to rule on the motion, otherwise the motion is

deemed denied by operation of law pursuant to Pa.R.Crim.P. 720(B)(3)(a),

and the clerk of courts is directed to enter an order reflecting the same.

Commonwealth v. Perry, 820 A.2d 734, 735 (Pa. Super. 2003).



                                        -2-
J-S71043-16


      If an appellant files a notice of appeal prior to the resolution of post-

sentence motions, the judgment of sentence has not become “final” and the

purported    appeal   will   be   considered   interlocutory   and   unreviewable.

Borrero, 692 A.2d at 160.         When such an interlocutory appeal has been

filed, the proper remedy is to quash the appeal and remand for consideration

of the post-sentence motion nunc pro tunc.1 Id. at 161.

      Appellant’s instant notice of appeal, regarding Case 2, was filed prior

to the 120-day period allotted for the resolution of his post-sentence motion

concerning that case.        See Pa.R.Crim.P. 720(B)(3)(a).     Indeed, the trial

court indicated that the motion at issue was never even received by the

court. Trial Ct. Op. at 2. Therefore, we conclude that Appellant’s judgment

of sentence does not yet constitute a final order because his post-sentence

motion was pending at the time he filed his notice of appeal. Borrero, 692

at 160.     Thus, Appellant’s instant notice of appeal is premature.           Id.

Accordingly, we quash this appeal and remand to allow the trial court to rule

on Appellant’s post-sentence motion regarding Case 2.

      Appeal quashed. Case remanded for further proceedings. Jurisdiction

relinquished.




1
   Under these circumstances, the nunc pro tunc post-sentence motion is
deemed filed on the date in which the certified record is remanded to the
trial court.



                                       -3-
J-S71043-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/16/2016




                          -4-
J-S71043-16




              -5-